ORDER ON DENIAL OF REHEARING IN CAPITAL CASE

Darnell Williams and Gregory Rouster were tried together, convicted of murder and sentenced to death. The convictions and sentences were affirmed on direct appeal. Rouster v. State, 600 N.E.2d 1342 (Ind.1992), reh’g denied (1993). Darnell Williams’ separate collateral challenge under Indiana’s rules for post-conviction relief was denied by the post-conviction court, and that denial was affirmed on appeal. Williams v. State, 706 N.E.2d 149 (Ind.1999). By this order, the Court DENIES the petition for rehearing in the post-conviction appeal.
ACCORDINGLY, Williams has received the review to which he is entitled as a matter of right in Indiana state courts. Pursuant to Indiana Criminal Rule 24(H) and Indiana Code Section 35-50-2-9, the Court now orders that the execution of Darnell Williams be set for November 17, 1999 before the hour of sunrise. The Indiana State Prison Superintendent/Warden is directed to carry out the execution in accordance with Indiana law, and this order shall constitute the warrant described in Indiana Code Sections 35-38-6-2 & 3. The date for execution of the sentence is subject to a valid stay from a federal court.
All Justices concur.